DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communication filed July 19, 2022

Status of Claims
1.	Claims 1-25 are pending and currently under consideration for patentability.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on July 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendments
3.	Applicant has amended claims 8 and 20 to overcome the previously noted lack of antecedent basis; accordingly, the previously applied 35 USC 112(b) rejection has been withdrawn.
	In section B on Page 7 of applicant’s remarks filed July 19, 2022, applicant acknowledges the obviousness-type double patenting rejection and notes that a terminal disclaimer would be electronically filed; however, a terminal disclaimer was never filed.  Accordingly, the obviousness-type double patenting rejection applied in the most recent Office action is maintained and repeated below.

Response to Arguments
4.	Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. 
	With regard to applicant’s argument that the PTO has not demonstrated that the cited references teach or suggest “the fluid impermeable casing, the fluid permeable support, and the fluid permeable membrane are configurable between a first configuration and a second configuration, wherein the first configuration exhibits a straight shape and the second configuration exhibits a curved shape,” as newly recited in amended independent claims 1, 15 and 25; examiner respectfully disagrees. As applicant admits, Sanchez states that “[t]he container of the urine collector device may have a shape other than the shape of the container 12 shown in Fig. 1. Examples of alternative container shapes are illustrated in Figs. 5, 6 and 7.” See Sanchez Col. 5, lines 64-67. Therefore, while Sanchez discloses a straight shape configuration throughout the disclosure, Sanchez clearly provides one having ordinary skill in the art with the suggestion to utilize a curved shape configuration, similar to that shown in Fig. 5, while also providing motivation to one having ordinary skill in the art for the use of such a curved configuration; in order to enhance a close fit of the container to the region surrounding the urethral region (Col. 6, lines 1-3).  Additionally, looking to Col. 3, lines 33-37, Sanchez suggests that “[i]n alternate embodiments (not shown) the container 12 has some other shape and/or is not rigid and/or is made of a material other than plastic.” Looking further to Col. 4, lines 16-28, Sanchez suggests an alternative embodiment of the urine collection device configured for use with males, wherein “the container is made of a flexible, conformable material.”  Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fluid impermeable casing, fluid permeable support, and the fluid permeable membrane disclosed by Sanchez in view of Kuntz to be formed of a flexible, conformable material for being configurable between a straight shape and curved shape configuration, similar to the alternative embodiments disclosed by Sanchez, in order to provide a urine collection apparatus that can be shaped to enhance a close fit of the apparatus to the region surrounding the urethral region of the user, as suggested by Sanchez in column 6, lines 1-3.

Claim Interpretation
5.	Independent claims 1, 15 and 25 were amended to require “the fluid impermeable casing, the fluid permeable support, and the fluid permeable membrane are configurable between a first configuration and a second configuration, wherein the first configuration exhibits a straight shape and the second configuration exhibits a curved shape.”  Applicant points to paragraph [0150] of the Specification, as originally filed, for support.  In paragraph [0150] (as well as other paragraphs and Figures), applicant shows clear support for said amendment, where the assembly can exhibit a straight shape or be pre-curved via heat setting; however, the claim language is unclear.  One having ordinary skill in the art can interpret the claim as intended, where the straight shape assembly can also be pre-formed and configured as a curved shape assembly prior to use. However, one having ordinary skill in the art can also broadly interpret the claim to read as the fluid impermeable casing, the fluid permeable support, and the fluid permeable membrane being freely configurable, back and forth, between a first straight shaped configuration and a second curved shape configuration at any point before, during, or after use; which is an unintended interpretation having capabilities lacking support in the specification, as originally filed.  For the purpose of examination, the claims will be interpreted, as intended, where the straight shape assembly can also be pre-formed and configured as a curved shape assembly prior to use. A 35 USC 112(b) rejection is also applied below for the noted clarity issues.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,226,376. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-15 contain the additional limitations of the fluid impermeable casing having a fluid reservoir at a first end and a fluid outlet at a second end, and a longitudinally ending fluid impermeable layer coupled to the fluid reservoir and the fluid outlet; and the fluid permeable support being distinct from and at least proximate to the fluid reservoir, and is thus more specific, in effect making the invention of patented claims 1-15 a "species" of the "generic" invention of instant claims 1-25. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

8.	Claim 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,390,989. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-7 contain the additional limitations of the fluid impermeable casing having a fluid reservoir at a first end and a fluid outlet at a second end, and a longitudinally ending fluid impermeable layer coupled to the fluid reservoir and the fluid outlet; and the fluid permeable support being distinct from and at least proximate to the fluid reservoir, and is thus more specific, in effect making the invention of patented claims 1-7 a "species" of the "generic" invention of instant claims 1-25. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 15 and 25 were amended to require “the fluid impermeable casing, the fluid permeable support, and the fluid permeable membrane are configurable between a first configuration and a second configuration, wherein the first configuration exhibits a straight shape and the second configuration exhibits a curved shape.”  Applicant points to paragraph [0150] of the Specification, as originally filed, for support.  In paragraph [0150] (as well as other paragraphs and Figures), applicant shows clear support for said amendment, where the assembly can exhibit a straight shape or be pre-curved via heat setting; however, the claim language is unclear.  One having ordinary skill in the art can interpret the claim as intended, where the straight shape assembly can also be pre-formed and configured as a curved shape assembly prior to use. However, one having ordinary skill in the art can also interpret the claim to read as the fluid impermeable casing, the fluid permeable support, and the fluid permeable membrane being freely configurable, back and forth, between a first straight shaped configuration and a second curved shape configuration at any point before, during, or after use; which is an unintended interpretation having capability lacking support in the specification, as originally filed.  Applicant is suggested to amend the claim language, as follows: ---the fluid impermeable casing, the fluid permeable support, and the fluid permeable membrane are configurable from a first configuration to a second configuration prior to use, wherein the first configuration exhibits a straight shape and the second configuration exhibits a curved shape.--- For the purpose of examination, the claims will be interpreted, as intended, where the straight shape assembly can also be pre-formed and configured as a curved shape assembly prior to use. 
Claims 2-14 and 16-24 are rejected for depending from claims 1 and 15, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-8, 10-12, 15-18, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 8,287,508) in view of Kuntz (US 4,747,166).

11.	With regard to claims 1, 15 and 25, Sanchez discloses a fluid collection apparatus (urine collection device, 60; abstract; Fig. 8) comprising: a fluid impermeable casing (container, 62) at least partially defining a fluid reservoir (internal chamber, 64) at a first end (72), a fluid outlet (outlet port, 68) at a second end (end of 62 having 68), and an opening (array of openings, 66) between the fluid reservoir (at portion of 64 closest to opposite end, 72) and the fluid outlet (68); a fluid permeable membrane (moisture-wicking article, 20) that extends over at least a portion of the fluid impermeable casing (62), so that at least a portion of the fluid permeable membrane (20) is disposed over at least a portion of the opening (66); wherein the fluid impermeable casing (62) and the fluid permeable membrane (20) can be configured in a straight shape configuration (Figs. 3, 8) or a curved shape configuration (Fig. 5; Col. 5, line 64 - col. 6, line 3); and a tube (urine transfer tube, 70) having a first end in fluid communication with the fluid reservoir (64) and extending behind at least a portion of the opening (66) and extending through the fluid outlet (68) to a second, fluid discharge end (at urine reservoir, 36; best seen in Fig. 3).
With further regard to claim 15, Sanchez discloses a fluid collection system (best seen in Figs. 3, 4), comprising: the fluid collection apparatus (60); and a vacuum source (vacuum pump, 30 or 40) fluidly coupled to the tube (70) and configured to apply vacuum to the tube (70) sufficient to remove fluid from the fluid collection apparatus (60; col. 4, lines 38-54).
With regard to claim 11 and further regard to claim 25, Sanchez discloses that the opening is a longitudinally elongated opening (defined by array of openings, 66); and that the apparatus (60) is configured to be disposed adjacent to a urethral opening of a user, with the fluid permeable membrane (20) engaging tissue surrounding the urethral opening; fully capable of  to being retained in position on the user solely by frictional engagement with and/or between the labia and/or other portions of the area of the user’s body surrounding the urethral opening (col. 5, lines 10-19); and receive urine discharged from the urethral opening through the opening (66) of the fluid impermeable casing (defined by 66), the fluid permeable membrane (20), and into the reservoir (64), to have the received urine withdrawn from the reservoir (64) via the tube (70) and out of the fluid discharge end of the tube (col. 6, lines 12-31; col. 3, lines 22- 58).
However, Sanchez is silent with regard to a fluid permeable support being at least partially disposed within the fluid impermeable casing, wherein the fluid reservoir is defined between the fluid permeable support and the fluid impermeable casing; the fluid permeable membrane extending over at least a portion of the fluid permeable support; that the tube extends behind at least the portion of the fluid permeable support; and that the urine is discharged through the opening, the support, the membrane and then removed through the reservoir.
Kuntz discloses an apparatus (fluid aspiration system, 10; abstract; Figs. 1, 2, 3) comprising: a fluid impermeable casing (lower backing layer, 36a in combination with upper facing layer, 28a) at least partially defining a fluid reservoir (volume enclosed by the closed end of 36a, or hollow bore, 22a when core, 34 is disposed within the enclosed volume), a fluid outlet (opening, 24), and an opening (defined by peripheral cushioning ring, 26) between the fluid reservoir and the fluid outlet; a fluid permeable support (core, 34) disposed at least partially within the fluid impermeable casing, wherein the fluid reservoir (at hollow bore, 22a) is defined between the fluid permeable support (34) and the fluid impermeable casing (Figs. 2, 3); a fluid permeable membrane (28a) extends over at least a portion of the fluid permeable support (34; Fig. 2); wherein the fluid impermeable casing (28a, 36a), fluid permeable support (34) and fluid permeable membrane (28a) are configured in a straight shape configuration (Figs. 1-3); and a tube (18) having a first end in fluid communication with the reservoir (at 22a) and extending behind at least the portion of the support and the portion of the membrane disposed across the elongated opening (at extended perforated end portion, 30) and extending through the fluid outlet (24) to a second, fluid discharge end (at urine collection vessel, 14), the apparatus (10) configured to be disposed with the opening adjacent to a urethral opening of a user, to receive urine discharged from the urethral opening through the opening of the fluid impermeable layer (defined by 26), the membrane (28a), the support (34), and into the reservoir, and to have the received urine withdrawn from the reservoir via the tube and out of the fluid discharge end of the tube (col. 3, lines 48-52; col. 5, line 59 – col. 6, line 17; col. 6, line 62 - col. 7, line 16).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to modify the apparatus disclosed by Sanchez to include a fluid permeable support, similar to that disclosed by Kuntz, in order to provide the apparatus with a moisture repelling core which assists in the wicking of urine through the apparatus to be evacuated by the vacuum suction system, and also allows for the upper layer of the apparatus to feel dry and comfortable against the patient's skin within a very short time, as suggested by Kuntz in column 4, lines 48-62. 
	Further, Sanchez and Kuntz fail to explicitly disclose that the fluid impermeable casing, the fluid permeable support, and the fluid permeable membrane are configurable between a first configuration and a second configuration, wherein the first configuration exhibits a straight shape and the second configuration exhibits a curved shape.
However, Sanchez states that “[t]he container of the urine collector device may have a shape other than the shape of the container 12 shown in Fig. 1. Examples of alternative container shapes are illustrated in Figs. 5, 6 and 7.” (col. 5, lines 64-67). Sanchez further discloses a curved shape configuration (Fig. 5) in order to enhance a close fit of the container to the region surrounding the urethral region (col. 6, lines 1-3).  Additionally, Sanchez suggests that “[i]n alternate embodiments (not shown) the container 12 has some other shape and/or is not rigid and/or is made of a material other than plastic (col. 3, lines 33-37)”; and suggests that in an alternative embodiment of the urine collection device configured for use with males, “the container is made of a flexible, conformable material (col. 4, lines 16-28).”  
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fluid impermeable casing, fluid permeable support, and the fluid permeable membrane disclosed by Sanchez in view of Kuntz to be formed of a flexible, conformable material for being configurable between a straight shape and curved shape configuration, similar to the alternative embodiments disclosed by Sanchez, in order to provide a flexible and conformable urine collection apparatus that can be shaped to enhance a close fit of the apparatus to the region surrounding the urethral region of the user, as suggested by Sanchez in column 4, lines 16-28 and column 6, lines 1-3.

12.	With regard to claims 2, 3 and 16, Sanchez discloses that the fluid impermeable casing (62) is integrally formed of a polymer material (col. 3, lines 32-37).

13. 	With regard to claims 4 and 17, Sanchez discloses the use of water-resistant adhesive tape for securing the moisture-wicking article (20) over the container (62) - even disclosing the utilization of adhesive tape for holding the device snuggly up against the user (col. 4, lines 1-9; col. 5, lines 10-19).

14.	With regard to claims 5 and 18, While Sanchez discloses that the fluid impermeable casing is formed of a flexible, conformable material that defines the fluid reservoir (col. 4, lines 27-28), and can be configured for use with males, so that the apparatus is in contact with and surrounding the region of the penis (col. 4, lines 16-28), Sanchez is silent in regard to a flexible cap that at least partially defines the fluid reservoir.
	However, Kuntz discloses that the fluid impermeable casing (36a, 28a) includes a flexible cap (‘thin flexible outer envelope;’ col. 4, lines 35-39; forming a cap or cup shape; Figs. 1, 4) that at least partially defines the fluid reservoir (volume enclosed by the closed end of 36a, or hollow bore, 22a when core, 34 is disposed within the enclosed volume).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to modify the flexible fluid impermeable casing disclosed by Sanchez to include a flexible cap shape, similar to that disclosed by Kuntz, in order for the device to be better configured for males, so that the apparatus is in contact with and surrounding the region of the penis, as suggested by Sanchez in column 4, lines 16-28. 

15.	With regard to claim 6, Sanchez is silent in regard to the fluid impermeable casing including two securing portions connected by a backing portion extending therebetween.
	However, Kuntz discloses that the fluid impermeable casing (36, 28) includes two securing portions (pad edge portions, 42 with 28) connected by a backing portion (lower backing layer, 36) extending therebetween (best seen in Fig. 4; col. 4, lines 33-47).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to modify the fluid impermeable casing disclosed by Sanchez to include two securing portions connected by a backing portion, similar to that disclosed by Kuntz, in order to provide encasing layers which encase the fluid permeable support within a thin flexible outer envelope, as suggested by Kuntz in column 4, lines 35-39.

16.	With regard to claim 7, Sanchez is silent in regard to the fluid permeable support defining a lumen in fluid communication with the fluid reservoir; and the first end of the tube being disposed in the lumen of the fluid permeable support.
	However, Kuntz discloses that the fluid permeable support (34) defines a lumen (central longitudinal bore, 22b; best seen in Fig. 3) in fluid communication with the fluid reservoir (volume enclosed by 36, 28; as wells as 22a); and the first end (at 30) of the tube (18) is disposed in the lumen (22b) of the fluid permeable support (34; see Fig. 2; col. 3, line 58 - col. 4, line 32).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to modify the fluid permeable support disclosed by Sanchez to include a fluid permeable support, similar to that disclosed by Kuntz, in order to provide the apparatus with a moisture repelling core which assists in the wicking of urine through the apparatus to be evacuated by the vacuum suction system, and also allows for the upper layer of the apparatus to feel dry and comfortable against the patient's skin within a very short time, as suggested by Kuntz in column 4, lines 48-62.  Additionally, one having ordinary skill in the art would recognize that providing the support with a lumen for placement of the tube, allows for stabilization and easy guidance of the tubing when inserting or removing the tube before or after use for disposal or replacement.

17.	With regard to claims 8 and 20, Sanchez, as modified by Kuntz above, discloses that the support (of Kuntz) and casing (62) are substantially cylindrical (Figs. 1-4, 8), the apparatus (60) fully capable of being disposed with the opening adjacent the urethral opening of a human female; oriented with the reservoir adjacent to the user's anus and the outlet (68) disposed above the urethral opening (col. 5, lines 10-34; col. 6, lines 12-31); and arranged with a curved shape with the elongated opening disposed on the inside of the curve (Fig. 5; col. 6, lines 1-3).

18.	With regard to claim 10, Sanchez discloses that the tube (70) has a first end disposed in the fluid reservoir (64; best seen in Fig. 3).  Additionally, Kuntz also discloses a tube (18) that has a first end disposed in the fluid reservoir (at extended perforated end portion, 30 within bore 22).

19.	With regard to claim 12, Sanchez discloses a portion of the impermeable casing (62) defining the fluid reservoir (64) as being round (Figs. 3, 4, 8; col. 3, lines 32-37).

20.	With regard to claim 21, Sanchez discloses a fluid receptacle (urine reservoir 36, Fig. 3; or 44, Fig. 4) fluidly coupled to the discharge end of the tube (70; col. 4, lines 29-50).

21.	With regard to claim 22, Sanchez discloses that the vacuum source (30, 40) is fluidly coupled to the discharge end of the tube (70; col. 6, lines 12-31; col. 3, lines 22- 58).

22.	With regard to claim 23, Sanchez discloses the apparatus (60) is fully capable of being retained in position on the user via engagement between the first end of the casing (62) and a user's perineum (col. 5, lines 10-34; col. 6, lines 12-31).

23.	Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Kuntz, as applied to claims 1 and 15 above, and further view of Tsai et al. (US 8,303,554).

24.	With regard to claims 9 and 24, while Kuntz discloses that the fluid permeable support (34) is proximate to and defines the fluid reservoir (at 22; Figs. 2, 3), Sanchez and Kuntz are silent in regard to the fluid permeable support being distinct from and at least proximate to the fluid reservoir.
	However, Tsai discloses an aspiration system (10) and body interface device (14) for removing urine discharged by the human body (abstract; Fig. 1), comprising a fluid impermeable casing (flexible cover, 24) at least partially defining a fluid reservoir (receiving chamber, 34 having trough or moat portion, 34a) and a fluid outlet (outlet port, 38); a fluid permeable support (liquid-acquisition material, 22) disposed within the casing (24), wherein the fluid reservoir (34) is defined between the support (22) and the casing (24); a fluid permeable membrane (gasket, 20) having open areas (26) extending over a portion of the support (22); and a tube (16) in fluid communication with the reservoir (34) and extending behind at least a portion of the support (22) and membrane (20), and extending through the fluid outlet (38) to a second fluid discharge end; wherein the fluid permeable support (22) is distinct from and at least proximate to the fluid reservoir (34; Fig. 1; col. 3, line 60 - col. 4, line 2; col. 4, lines 41-57; col. 5, lines 22-31; col. 5, line 53 - col. 6, line 3).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to modify the fluid permeable support and fluid reservoir disclosed by Sanchez in view of Kuntz to be discrete from and proximate to one another, similar to that disclosed by Tsai, in order to provide wicking of urine entering the chamber, preferably in both horizontal and vertical directions, yet remain relatively dry once suction is applied to remove urine from the receiving chamber - promoting interior environment of the casing remaining relatively dry, thereby minimizing leakage concerns and bacterial growth, as suggested by Tsai in column 5, lines 53 to column 6, line 3.  Further, one having ordinary skill in the art would be motivated to arrange the support discretely from the reservoir in order to allow for removal or replacement of the support, while urine remains in the reservoir.

25.	Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Kuntz, as applied to claims 1 and 15 above, and further in view of More (US 4,905,692) in view of Kemper (US 5,031,248).

26.	With regard to claims 13-14 and 19, Sanchez and Kuntz fail to explicitly disclose that the support is formed of spun plastic and the membrane is formed of ribbed knit fabric.
	More discloses a medical and orthopedic support fabric (abstract) which is formed for ribbed knit fabric (Fig. 1; col. 1, lines 31-45).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to modify the membrane disclosed by Sanchez in view of Kuntz to be formed of a ribbed knit fabric, similar to that disclosed by More, in order to utilize a permeable membrane which may be cut by severance to desired shapes without significant raveling and can be elastically deformed in multiple directions, as suggested by More in column 1, lines 31-45.
	Further, Kemper discloses a disposable panty (abstract), which utilizes a thin inner layer of a soft fibrous fabric or paper, such as spun plastic tissue (Fig. 1; col. 5, lines 36-55). 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to modify the support disclosed by Sanchez in view of Kuntz in view of More to be formed of a spun plastic, similar to that disclosed by Kemper, in order to utilize inner absorbent layers well-known in the art of urine drainage/absorption, as suggested by Kemper in column 5, lines 49-55.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781